                                                                    FILED
                                                                    CLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                5/27/2021 2:50 pm
-----------------------------------X                        U.S. DISTRICT COURT
DESI GAUSE,                                            EASTERN DISTRICT OF NEW YORK
                                                            LONG ISLAND OFFICE
                        Plaintiff,
                                                  MEMORANDUM & ORDER
            -against-                             18-CV-5505(JS)(SIL)

MARIE CLAUDE, JOAN M. BALL, and
WINTER BROTHERS,

                    Defendants.
-----------------------------------X
APPEARANCES
For Plaintiff:      Desi Gause, pro se
                    55 Irving Avenue
                    Wyandanch, New York 11798

For Defendant
Ball:                   Mark A. Cuthbertson, Esq.
                        Matthew Joseph DeLuce, Esq.
                        Law Offices of Mark A. Cuthbertson
                        434 New York Avenue
                        Huntington, New York 11743

For Defendants
Claude and Winter
Brothers:               No appearances.

SEYBERT, District Judge:

            Plaintiff Desi Gause (“Plaintiff” or “Gause”) commenced

this   action    against    Defendants    Marie    Claude,      Joan   M.   Ball

(“Defendant      Ball”),     and     Winter     Brothers        (collectively,

“Defendants”), asserting violations of his constitutional rights

protected     under   the   First,    Fourth,      Fifth,     and    Fourteenth

Amendments. Before the Court is Defendant Ball’s motion to dismiss

the Complaint.    (Mot., ECF No. 43; Defs. Br., ECF No. 43-1; Reply,

ECF No. 57).     Plaintiff opposes the motion.          (Pl. Opp., ECF No.


                                      1
56).    For the reasons set forth below, Defendant Ball’s motion is

GRANTED.

                             BACKGROUND 1

I.     Factual History

            Plaintiff is a resident of the Town of Babylon (the

“Town”).    (Fourth Am. Compl., ECF No. 38, at 4. 2)   Defendant Ball

served as the Town Assessor during the alleged incident giving

rise to this action.

            Plaintiff alleges that on or about April 26, 2018,

Maryann Anderson, the Town’s Zoning Inspector, and Suffolk County

Police unlawfully entered his home, either without a search warrant

(see id. at 3, 5) or pursuant to a search warrant Plaintiff claims

was defective (id. at 4 (“warrant was nogood” 3)).          Plaintiff

further alleges that during the incident his family was removed

from his home.     (Id.)   Plaintiff admits that the Town has the

authority to issue such removal orders for certain code violations,

and that they have boarded up his home in the past, but nonetheless




1 The following facts are drawn from the Fourth Amended Complaint,
which the Court liberally construes given Plaintiff’s pro se
status.

2 Because Plaintiff does not   number the paragraphs in his Fourth
Amended Complaint, the Court   refers to page numbers automatically
generated by its electronic     case filing (ECF) system when the
Fourth Amended Complaint was   docketed.

3 All quotations from the Fourth Amended Complaint are presented
without alteration.


                                  2
alleges that these code provisions are “out of SYNC with the United

States Constitution.”       (Id. at 6, 13.)    Plaintiff further alleges

that the Town enforces its code provisions pursuant to a policy

that targets people of color to extort “fee[s]” for violations.

(Id. at 12-13.)        Plaintiff also asserts that the Town’s actions

were taken in retaliation for a lawsuit he filed in 2017 against

Suffolk County and others. (Id. at 5 (referencing Gause v. Suffolk

County     First   Precinct   (the   “Prior    Action”),   No.   17-CV-2543

(Seybert, J.)).        Defendant Ball was not a party to the Prior

Action.

             According to the Fourth Amended Complaint, approximately

two months after the April 26 incident, Defendant Claude, who

apparently was involved in a dispute with Plaintiff over the rights

to   his   property,    unlawfully   entered   Plaintiff’s   property   and

removed Plaintiff’s belongings, placing them into a dumpster she

rented from Defendant Winter Brothers.            (Id. at 4, 7, 8, 13.)

Plaintiff alleges Defendant Claude did so with the consent or

permission of the Town and its employees, including Defendant Ball.

(Id. at 7, 8.)

             Plaintiff’s twenty-eight-page Fourth Amended Complaint

includes allegations that mention Defendant Ball or her role as

Town Assessor six times.      For example, Plaintiff alleges Defendant

Ball:




                                      3
             took personal involvement and control allowing
             co-defendant Marie W. Claude access to
             forcibly rip the boards off of Mr. Gause home
             and enter the dwelling and take Mr. Gause and
             family personal property and possessions and
             entire contents of the Gause home, without
             authorization or permission of the property
             owners during the hostile unfriendly seizure
             and violent take over, using dumpsters
             registered to co-defendat Winter Brothers
             leased and contracted under co-defendant Marie
             W. Claude.

(Id. at 7.)        Plaintiff claims Defendant Ball acted with knowledge

that he possessed his home (id. at 11) and violated his “Fourth

Amendment Right to be free from unreasonable searches and seizures

as well as his Fourteenth Amendment right to equal protection of

the laws” (id. at 10).        He adds that Defendant Ball acted “pursuant

to    the   kind    of   ‘official   policy’      that    is    the   predicate   for

municipal liability” (id. at 8) and “[a]t all times relevant

herein. Defendant Town of Babylon Joan M. Ball acting under color

of state law” (id. at 18).

II.    Procedural History

             Plaintiff filed a complaint on October 1, 2018.                      (ECF

No. 1.)      On October 24, 2018, he sought to amend his complaint,

and   by    Electronic     Order   dated       February   19,    2019,   this   Court

permitted it, advising him of his right to do so once as a matter

of course pursuant to Federal Rule of Civil Procedure 15.                       (Feb.

19, 2019 Elec. Order.)        The Court further indicated that Plaintiff

must take action within thirty days of the Electronic Order or the



                                           4
Complaint would be dismissed for failure to prosecute.                   (Id.)   The

Electronic Order was sent to Plaintiff at his address of record

and    was   returned      to    the   Court      on   March     7,   2019     marked

“undeliverable,” “unable to forward,” and “discharged.”                      (ECF No.

12.)     As the Court was unable to communicate with Plaintiff, the

Court dismissed the action on April 11, 2019 without prejudice.

(ECF No. 13.)

             A short time later, Plaintiff wrote requesting the case

be reopened and further indicated he wished to amend his complaint.

(ECF No. 17.)    The Court granted his motion to reopen the case and

again cautioned him that he must take action within thirty days.

(See Apr. 30, 2019 Elec. Order.)

             Plaintiff did not file an amended complaint, but instead

filed an unsigned order to show cause.                 (ECF No. 22.)        The Court

denied his request for emergency relief and stated, “Plaintiff is

reminded that pursuant to this Court’s April 30 order, he MUST

file his amended complaint, as he indicated he wished to, or a

letter    stating   that    he    wishes     to   proceed      with   the    original

complaint, on or before May 31, 2019, or this case WILL BE

DISMISSED.”     (May 15, 2019 Elec. Order.)              Plaintiff was further

advised to keep his address current on the docket.                    (Id.)

             Plaintiff wrote a letter dated May 27, 2019, informing

the Court that his Amended Complaint would be late (ECF No. 23),

which he filed on June 3, 2019.            (Am. Compl., ECF No. 24)           He then


                                         5
filed a letter motion for an extension of time to file attachments

to his Amended Complaint (ECF No. 25), which the Court granted,

directing Plaintiff to “file his complete Amended Complaint and

any attachments AS ONE COMPLETE DOCUMENT on or before July 19,

2019.”   (June 19, 2019 Elec. Order.)

           Several   days   after   the   Court’s   July    19   deadline,

Plaintiff filed a second amended complaint.           (See Second Am.
                                                           ---
Compl., ECF No. 26.)   By Electronic Order dated July 31, 2019, the

Court afforded Plaintiff a final opportunity to file his amended

complaint and any attachments as one complete document on or before

September 3, 2019. Plaintiff was warned that his failure to timely

file the amended complaint by that date would lead to the dismissal

of this action with prejudice.      (July 31, 2019 Elec. Order (“Thus,

the Court warns Plaintiff, in the strongest possible manner, of

the following: if he wishes to proceed with this action, he MUST

FILE HIS COMPLETE AMENDED COMPLAINT AND ANY ATTACHMENTS AS ONE

COMPLETE DOCUMENT ON OR BEFORE SEPTEMBER 3, 2019.          If the Amended

Complaint with attachments is filed beyond that date, the Court

will reject it.   If Plaintiff does not file the Amended Complaint

with attachments by that date, THIS ACTION WILL BE DISMISSED WITH

PREJUDICE AND JUDGMENT WILL ENTER WITHOUT FURTHER NOTICE.”).)

           Notwithstanding the Court’s stern, explicit warning, on

September 6, 2019, Plaintiff filed an eighty-eight-page third

amended complaint that named “Marie W. Claude, Haitian Nationalist


                                    6
Insurance Carrier for 9 Deer Str. Wyandanch, NY, 11798, Joan M.

Ball   Town    of    Babylon,    and   Winter   Bros.    Carters,   Garbage”   as

defendants.         (Third Am. Compl. (“TAC”), ECF No. 27.)             However,

within the TAC, Plantiff included another caption that named some

of the same defendants as the initial caption, but added “John

Doe’s Police of Suffolk County, Jane Doe’s et al."                   (TAC at 5.)

Then, further on, Plaintiff listed several additional defendants

who were not named in either the initial caption or the second

caption.      (TAC at 7.)       As a result, it was unclear who Plaintiff

intended to sue.

              In an abundance of caution and so as to not further delay

adjudication of Plaintiffs claims, the Court construed the TAC to

seek relief as against only the defendants named in the initial

caption on the first page.             Accordingly, the Court ordered the

United States Marshals Service to serve the TAC upon Defendant

Ball and directed Plaintiff to provide service addresses for

Defendants Claude and Winter Brothers.

              On February 25, 2020, Defendant Ball filed a letter

motion for a pre-motion conference seeking leave to file a motion

to dismiss.         (ECF Nos. 33, 34.)          The Court stayed service on

Defendants     Claude     and    Winter   Brothers      pending   resolution   of

Defendant Ball’s anticipated motion to dismiss.                   (Mar. 12, 2020

Elec. Order.)        In addition, the Court granted Plaintiff additional

time to respond to Defendant Ball’s pre-motion conference request.


                                          7
Rather than file a three-page response, consistent with this

Court’s   Individual     Rules,      Plaintiff        filed      another      amended

complaint, his fourth (Fourth Am. Compl.), which due to Plaintiff’s

pro se status, the Court accepted for filing.               (June 17, 2020 Elec.

Order.)

           On July 1, 2020, Defendant Ball renewed her request for

leave to file a motion.           (ECF No. 40.)        The Court granted her

request and set a briefing schedule.           (July 24, 2020 Elec. Order.)

After   several   additional      extensions,    the        parties   filed     their

briefs.

                                  DISCUSSION

I.   Legal Standard

           In deciding a Rule 12(b)(6) motion to dismiss, the Court

applies a “plausibility standard,” which is guided by “[t]wo

working principles.”     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)); accord

Harris v. Mills, 572 F.3d 66, 71–72 (2d Cir. 2009).                            First,

although the Court must accept all allegations as true, this

“tenet”    is     “inapplicable          to   legal     conclusions”;           thus,

“[t]hreadbare     recitals   of    the    elements     of    a   cause   of   action

supported by mere conclusory statements, do not suffice.”                     Iqbal,

556 U.S. at 678; accord Harris, 572 F.3d at 72.                       Second, only

complaints that state a “plausible claim for relief” can survive

a Rule 12(b)(6) motion to dismiss.               Iqbal, 556 U.S. at 679.


                                          8
Determining whether a complaint does so is “a context-specific

task that requires the reviewing court to draw on its judicial

experience and common sense.”       Id.; accord Harris, 572 F.3d at 72.

            A complaint filed by a pro se litigant is to be construed

liberally and “however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007).        Nevertheless, a pro

se complaint must state a plausible claim for relief and comply

with the minimal pleading standards set forth in Federal Rule of

Civil Procedure 8.     Hiller v. Farmington Police Dep’t, No. 12-CV-

1139, 2015 WL 4619624, at *7 (D. Conn. July 31, 2015).

II.   Analysis

            The Court liberally construes Plaintiff’s Fourth Amended

Complaint to allege the following causes of action: (1) violation

of    the   Fourth   Amendment;    (2) violation   of   the   Fourteenth

Amendment’s Due Process Clause; (3) violation of the Fourteenth

Amendment’s Equal Protection Clause; (4) selective enforcement

under the Fourteenth Amendment; (5) First Amendment retaliation;

and (6) Monell liability. 4       Defendant Ball argues that Plaintiff

fails to adequately allege the foregoing causes of action and, in


4The Court declines to consider new factual allegations and claims
raised in Plaintiff’s opposition, because it is well established
that “Plaintiff cannot amend [his] pleadings through [his]
briefs.” Tappin v. Metropolitan Suburban Bus Auth., No. 12-CV-
2016, 2014 WL 1330649, at *5 (E.D.N.Y. Mar. 31, 2014) (Seybert,
J.).


                                     9
any event, Defendant Ball is entitled to qualified immunity.                The

Court addresses each cause of action in turn.

      A.      Plaintiff Fails to Allege a Fourth Amendment Violation

              The Fourth Amendment to the United States Constitution

protects “the right of people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and

seizures.”      U.S. CONST. amend. IV.       The Fourth Amendment does not

protect against actions taken by private individuals, unless it

can be shown that the private individuals acted in concert with

government officials, thereby permitting the Court to attribute

the actions of the private citizen to state actors.                Ciambriello

v.   County    of   Nassau,   292   F.3d    307,   323-24   (2d    Cir.   2002).

Moreover, a plaintiff seeking damages under 42 U.S.C. § 1983

(“Section     1983”)   must   allege   the    defendants    were    personally

involved in the alleged constitutional deprivation.                Ostensen v.

Suffolk County, 236 F. App’x 651, 652 (2d Cir. 2007) (summary

order) (citing Williams v. Smith, 781 F.2d 319, 323 (2d Cir.

1986)).

              The Second Circuit’s decision in Ostensen controls here.

In Ostensen, the plaintiff alleged that a Suffolk County police

officer “assisted and conspired with private citizens . . . to

burglarize her residence and unlawfully seize her possessions.”

Id. at 652.      At the time of the alleged intrusion, the plaintiff

and the private defendants were in a dispute over the rightful


                                       10
possession of the residence.             Id.    The Second Circuit held that

the Suffolk County defendant was not liable under Section 1983,

because he “did not illegally enter the property or participate in

the alleged removal of [the plaintiff’s] possessions.”                  Id.

              Here, Plaintiff alleges Defendant Ball conspired with

Defendants Claude and Winter Brothers to remove his personal

belongings from his home.          (Fourth Am. Compl. at 7.)             However,

Plaintiff fails to allege that Defendant Ball was at his home the

day the alleged intrusion occurred, let alone that Defendant Ball

entered    Plaintiff’s      home   and    personally   participated       in   the

alleged removal of his belongings, facts that Ostensen found

necessary to state a claim under Section 1983.                  Ostensen, 236 F.

App’x at 651.       Plaintiff’s only allegations that Defendant Ball

participated in the incident, such as the allegation she “took

personal      involvement   and    control      allowing    [Defendant    Claude]

access to forcibly rip the boards off of Mr. Gause home and enter

the dwelling and take Mr. Gause and family personal property and

possessions,” are conclusory statements that the Court cannot

credit as true.       Gleason v. Scoppetta, No. 12-CV-4123, 2014 WL

5780729, *2 (E.D.N.Y. Nov. 5, 2014) (dismissing Section 1983 claims

where   the    plaintiff    pleaded      only   conclusory      allegations    that

certain defendants were personally involved in the violation of

the   plaintiff’s    constitutional        rights).        As   a   result,   under

Ostensen, Plaintiff fails to adequately allege that Defendant Ball


                                         11
was personally involved in the alleged constitutional deprivation.

Ostensen, 236 F. App’x at 651. 5

            Accordingly,      Defendant        Ball’s    motion         to     dismiss

Plaintiff’s Fourth Amendment claim is GRANTED, and Plaintiff’s

Fourth Amendment claim is DISMISSED.

       B.   Plaintiff      Fails    to   Allege     a   Fourteenth           Amendment
            Violation

            First, Plaintiff fails to allege a plausible claim under

the Fourteenth Amendment Due Process Clause, because he cannot

show    Defendant   Ball    was    personally      involved      in     the   alleged

constitutional violation.          See Ostensen v. Suffolk County, 378 F.

Supp. 2d 140, 148 (E.D.N.Y. 2005) (dismissing Due Process Claims

due to lack of personal involvement by government defendant),

aff’d, 236 F. App’x at 652-53.

            Second, to the extent Plaintiff asserts a claim under

the Equal Protection Clause for discrimination on the basis of

race or selective enforcement of the Town’s housing codes, his

claim   fails.      The   Equal    Protection      Clause   of    the    Fourteenth

Amendment    guarantees     the     right     to   be   free     from    “invidious

discrimination in statutory classifications and other governmental

activity.”       Bernheim v. Litt, 79 F.3d 318, 323 (2d Cir. 1996)



5 Moreover, Plaintiff cannot sustain a claim against Defendants
Claude and Winter Brothers, because the Fourth Amended Complaint
fails to allege facts demonstrating that these defendants acted in
concert with Defendant Ball, such that they can be considered state
actors. Id. at 653.


                                         12
(quoting Harris v. McRae, 448 U.S. 297, 322 (1980)).       “The Equal

Protection Clause requires that the government treat all similarly

situated people alike.”     Neilson v. D’Angelis, 409 F.3d 100, 104

(2d Cir. 2005) (quoting Harlen Assocs. v. Inc. Village of Mineola,

273 F.3d 494, 499 (2d Cir. 2001)), overruled on other grounds,

Appel v. Spiridon, 531 F.3d 138, 141 (2d Cir. 2008).             When a

plaintiff alleges that a facially neutral law or policy has been

applied   in   an   intentionally   discriminatory   manner,    he   must

demonstrate that the application of the law was motivated by

discrimination.     Pyke v. Cuomo, 258 F.3d 107, 110 (2d Cir. 2001).

Moreover, “[t]o prevail on a claim of selective enforcement of the

law in violation of the Equal Protection Clause, a plaintiff must

prove that (1) ‘compared to others similarly situated, [he or she]

was selectively treated,’ and (2) ‘such selective treatment was

based on impermissible considerations such as race, religion,

intent to inhibit or punish the exercise of constitutional rights,

or malicious or bad faith intent to injure a person.’”         Savino v.

Town of Southeast, 983 F. Supp. 2d 293, 305 (S.D.N.Y. 2013)

(quoting Diesel v. Town of Lewisboro, 232 F.3d 92, 103 (2d Cir.

2000)), aff’d, 572 F. App’x 15 (2d Cir. 2014) (summary order).

           Here, Plaintiff appears to allege that the Town uses its

facially neutral code provisions to discriminate against African

Americans.     However, Plaintiff fails to allege any facts showing

that Defendant Ball took action against him on the basis of his


                                    13
race.   As Defendant Ball points out, there are no allegations that

she was aware of Plaintiff’s race, because the Fourth Amended

Complaint does not allege any personal interaction between them.

(Defs. Br. at 13.)             This is fatal to Plaintiff’s claim for

violation of the Equal Protection Clause.               See Coleman v. City of

New York, No. 18-CV-11819, 2020 WL 905709, at *6 (S.D.N.Y. Feb.

25, 2020) (dismissing discrimination claims where Plaintiff failed

to   allege     defendants          acted     with     race-     or     class-based

discriminatory       intent,    such     as   by     “using    racial    or    ethnic

epithets”).

           Further, to the extent Plaintiff alleges that the Town

singled him out for selective treatment because of his race, he

fails to allege similarly situated comparators, as required under

law in this Circuit.          See Savino, 983 F. Supp. 2d at 305; Mosdos

Chofetz Chaim, Inc. v. Vill. of Wesley Hills, 815 F. Supp. 2d 679,

698 (S.D.N.Y. 2011). Unlike in Savino, where the plaintiff alleged

that the defendant enforced a zoning code against him, and not

another similarly situated comparator, here, Plaintiff does not

allege any facts showing that the Town or Defendant Ball declined

to enforce the Town code against similarly situated individuals.

Savino,   983   F.    Supp.    2d   at   307;   see    also    Vaher    v.    Town   of

Orangetown, 916 F. Supp. 2d 404, 434 (S.D.N.Y. 2013) (dismissing

selective enforcement claim where plaintiff failed to “allege that

he was treated differently from any identified individuals, let


                                         14
alone individuals who he claims were similarly situated to him in

any respect” (emphasis omitted)).

            Accordingly,     Defendant     Ball’s      motion     to   dismiss

Plaintiff’s     Fourteenth    Amendment      claims     is      GRANTED,   and

Plaintiff’s three Fourteenth Amendment claims are DISMISSED.

       C.   Plaintiff Fails to Allege a First Amendment Retaliation
            Claim

            Plaintiff alleges the Town retaliated against him for

filing his Prior Action.     “To establish a prima facie case of First

Amendment retaliation, a plaintiff must establish ‘(1) that the

speech or conduct at issue was protected, (2) that the defendant

took adverse action against the plaintiff, and (3) that there was

a causal connection between the protected speech and the adverse

action.’”     Scott v. Coughlin, 344 F.3d 282, 287 (2d Cir. 2003)

(quoting Morales v. Mackalm, 278 F.3d 126, 131 (2d Cir. 2002)).

            Plaintiff’s claim fails on the second and third prongs.

First, as noted supra, Plaintiff fails to allege that Defendant

Ball personally took any action against Plaintiff.               As a result,

Plaintiff cannot establish Defendant took “adverse action” against

him.    Second, Plaintiff cannot demonstrate the necessary causal

connection between his filing the Prior Action and the April 26

incident,   because   he   does   not    allege   in   the   Fourth    Amended

Complaint that Defendant Ball was aware of the Prior Action.                 A

causal connection necessarily requires “that the individuals who




                                    15
engaged in retaliation had knowledge of the protected conduct.”

Iverson   v.   Surber,   No.    13-CV-0633,    2014   WL   12908065,    at    *6

(S.D.N.Y. Mar. 19, 2014) (quoting Van Dunk v. Brower, No. 11-CV-

4564, 2013 WL 5970172, at *9 (S.D.N.Y. Nov. 7, 2013)); see also

Pavone v. Puglisi, 353 F. App’x 622, 625 (2d Cir. 2009) (summary

order) (“Although a causal connection between an adverse action

and protected speech may be indirectly established by showing that

protected activity was followed closely in time by the adverse

action, a plaintiff must still allege that defendants were aware

of the protected activity.” (internal citations omitted)).              Here,

in addition to Defendant Ball not having been a party to the Prior

Action, Plaintiff has failed to allege facts from which Defendant

Ball’s knowledge of the Prior Action could be inferred.              Id.

           Accordingly,        Defendant    Ball’s    motion    to     dismiss

Plaintiff’s First Amendment retaliation claim is GRANTED, and

Plaintiff’s First Amendment retaliation claim is DISMISSED.

     D.    Plaintiff Fails to Allege a Monell Claim

           Because Plaintiff has failed to allege a constitutional

violation to support his claims for relief under Section 1983, he

cannot sustain a claim under Monell.           See Blackson v. City of New

York, No. 14-CV-0452, 2014 WL 6772256, at *6 (S.D.N.Y. Dec. 2,

2014) (citing Pinter v. City of New York, 448 F. App’x 99, 106 (2d

Cir. 2011) (summary order) (holding that because Monell claims are

derivative     in   nature,    “any   claims   dismissed   as   against      the


                                       16
individual     defendants    must   also   be   dismissed       as   against    the

[municipality]”)); see also Connick v. Thompson, 563 U.S. 51, 60-

61   (2011)    (instructing    that   to   plead   a    claim    for      municipal

liability, a plaintiff must plausibly allege that “action pursuant

to official municipal policy” caused the alleged constitutional

injury) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691

(1978)).

              Accordingly,    Defendant     Ball’s      motion       to     dismiss

Plaintiff’s Monell claim is GRANTED, and Plaintiff’s Monell claim

is DISMISSED.

III. Leave to Amend

              The Court should ordinarily grant a pro se plaintiff the

opportunity “to amend at least once when a liberal reading of the

complaint gives any indication that a valid claim might be stated.”

Shomo v. City of New York, 579 F.3d 176, 183 (2d Cir. 2009)

(internal quotation marks and citation omitted).                     However, “an

opportunity to amend is not required where the plaintiff has

already    been   afforded    the   opportunity    to   amend.”        Roache    v.

Fischer, No. 18-CV-0825, 2019 WL 6827296, at *5 n.12 (N.D.N.Y.

Dec. 13, 2019) (citing Shuler v. Brown, No. 07-CV-0937, 2009 WL

790973, at *5 & n.25 (N.D.N.Y. March 23, 2009) (“Of course, an

opportunity to amend is not required where the plaintiff has

already amended his complaint.”)); see also Yang v. N.Y.C. Trans.

Auth., No. 01-CV-3933, 2002 WL 31399119, at *2 (E.D.N.Y. Oct. 24,


                                      17
2002) (denying leave to amend where plaintiff had already amended

complaint once); Advanced Marine Tech. v. Burnham Sec., Inc., 16

F. Supp. 2d 375, 384 (S.D.N.Y. 1998) (same).

          Here,      since    the   Court   afforded     Plaintiff   four

opportunities   to    amend   his   complaint   (see   supra   Background,

Section II), leave to further amend would be futile.

          [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                     18
                              CONCLUSION

           For the reasons set forth above, Defendant Ball’s motion

to dismiss Plaintiff’s Fourth Amended Complaint is GRANTED.        The

Clerk of the Court shall ENTER JUDGMENT and mark this case CLOSED.

           Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.     See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).

           Defendant Ball is directed to mail a copy of this Order

to the pro se Plaintiff and file proof of said service.



     SO ORDERED.


                                         /s/ JOANNA SEYBERT
                                        Joanna Seybert, U.S.D.J.

Dated:   May _27 , 2021
         Central Islip, New York




                                   19
